
	
		II
		111th CONGRESS
		1st Session
		S. 2888
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2009
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 205 of title 18, United States Code, to
		  exempt qualifying law school students participating in legal clinics from the
		  application of the general conflict of interest rules under such
		  section.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Law Student Clinic Participation
			 Act of 2009.
		2.Law student and
			 legal clinic staff conflict of interest exemptionSection 205 of title 18, United States Code,
			 is amended by inserting at the end the following:
			
				(j)Federal legal
				clinic staff conflict of interest exemptionSubsection (a) does
				not apply to a law student or legal clinic staff member participating in the
				legal clinic or externship of an accredited law school, for a covered matter
				within the scope of the clinic, unless—
					(1)the student or
				staff has participated personally and substantially in the covered matter as a
				Government employee or special Government employee through decision, approval,
				disapproval, recommendation, the rendering of advice, investigation, or
				otherwise; or
					(2)the covered
				matter is pending in the department or agency of the Government in which the
				student is serving.
					(k)District of
				Columbia legal clinic staff conflict of interest
				exemptionSubsection (b) does not apply to a legal clinic staff
				member of an accredited law school who is an employee of the District of
				Columbia or considered an employee of the District of Columbia due to work with
				a legal clinic operated by an institution of higher education of the District
				of Columbia for a covered matter within the scope of the clinic, unless—
					(1)the staff has
				participated personally and substantially in the covered matter as a Government
				employee or special Government employee through decision, approval,
				disapproval, recommendation, the rendering of advice, investigation, or
				otherwise; or
					(2)the covered
				matter is pending in the department or agency of the Government in which the
				staff member is
				serving.
					.
		3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect 60 days after the date of
			 enactment.
		
